Citation Nr: 1761003	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  13-30 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for bilateral eye disability status post bilateral eye surgery, to include dry eye syndrome.

2. Entitlement to service connection for HSV (herpes simplex virus) or HSV II.

3. Entitlement to service connection for urinary tract infection.

4. Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The Veteran served on active duty from August 2003 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.

The Board has recharacterized multiple claimed disabilities to better reflect the nature of the disabilities claimed, consistent with the record and VA law, to afford the Veteran a greater possibility of being awarded the benefits sought.  The Veteran's claimed bilateral eye surgery has been recharacterized as a bilateral eye disability because her in-service surgery is not itself an injury or disability subject to service connection.  38 C.F.R. § 3.1(k) (2017).  The Board has combined this claim with the claim for dry eye syndrome because the Veteran has claimed dry eye syndrome as part of the adverse effects of her in-service surgery.  

The Veteran had claimed entitlement to service connection for HSV II, but the RO recharacterized this as a claim for an abnormal Pap test finding.  Yet a medical finding, such as an abnormal Pap test, is not itself a disease or disability, and the Board has recharacterized the claim back to one for service connection for HSV or HSV II, based on the Veteran's original contentions and medical findings of record.  Similarly, the claim for proteinuria is a claim only for a medical finding, whereas the Veteran's in-service urinary tract infections resulting in that proteinuria and subsequent urinary tract infections may potentially be subject to service connection as a chronic or recurrent disease or disability, and hence the claim has been so characterized.  The Board recharacterized the Veteran's claim for service connection for scoliosis as a claim for a back disability, because scoliosis is frequently recognized and has been medically recognized in this case as a congenital defect, and as such would not be subject to service connection.  38 C.F.R. § 3.303(c) (2017).  A superimposing back disability, on the other hand, may potentially be subject to service connection.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01- 85 (March 5, 1985).  The Board also wishes to assure the Veteran that a potential benefit has not been denied by these recharacterizations.  

The Board observes that the Veteran filed her VA Form 9 on October 28, 2013, in response to a statement of the case (SOC) dated August 21, 2013.  Because the SOC was issued over a year following the June 2011 date of notification of the appealed rating action, the Veteran only had 60 days to timely reply to the SOC.  Hence, her VA Form 9, or substantive appeal, was untimely.  38 C.F.R. § 20.302 (2017).  However, the time period during which to file a substantive appeal is not jurisdictional, and hence failure to file within the prescribed time period is not an absolute bar to the Board's ability to adjudicate a matter.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  VA may waive its objection to an untimely substantive appeal, either explicitly or implicitly.  Id.  If a claimant does not file a timely substantive appeal and VA does not waive the timeliness requirement, however, "the Board may decline to exercise jurisdiction over the matter."  Id. at 43 (citing Roy v. Brown, 5 Vet. App. 554, 556 (1993)). 

In this case, the RO did not inform the Veteran that her appeal was untimely, and did not otherwise timely reply to statements the Veteran submitted in furtherance of her appealed claims together with her VA Form 9 in October 2013.  Additionally, the RO in a May 2016 letter responsive to a submission from the Veteran informed her that her claims for service connection for dry eye syndrome and bilateral eye surgery were currently on appeal.  The RO also issued a Certification of Appeal, VA Form 8, in April 2017 recognizing the above-listed issues (as previously characterized) as currently certified on appeal before the Board.  The Board finds these actions and inactions to have explicitly or implicitly waived the untimeliness of the Veteran's VA Form 9.  Hence, the Board, for its part, accepts these issues as currently certified on appeal before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Bilateral Eye Disability Status-Post Bilateral Eye Surgery, to Include Dry Eye Syndrome

The Veteran in an October 2013 submission explained that the bilateral eye implanted contact lens (ICL) surgery which she underwent in service was not truly elective, because her duties as a special operations parachute rigger were frequently impaired due to her losing a contact lens, and her chain of command recommended that she have an evaluation for corrective surgery.  She asserts that the surgery was thus "performed out of necessity for the job the Navy required that I do."  Following the bilateral eye surgery she has experienced "much more severe" light sensitivity and "chronic dry eye syndrome."  

The Veteran was afforded a VA examination in November 2010 to address her eyes status post ICL.  The examiner noted her history of eye surgery in August 2007 and a subsequent prescription for eye drops.  However, the Veteran was not currently using eye drops, and the examiner found no history of periods of incapacitation due to eye disease.  There was also no diplopia or loss of vision.  Upon examination the examiner found no disease or impairment in visual acuity, noting that the Veteran had "great vision."  The Veteran complained of eye dryness, but the examiner found the lids and lacrima to be normal.  Thus, the eye examiner identified no objective eye disability residuals of the Veteran's in-service eye surgeries.  The examiner made no finding of a current eye condition related to the Veteran's in-service surgeries.  

However, upon a general VA examination in December 2010, the examiner noted current symptoms of red eye and photophobia bilaterally.  The observed or reported red eye may reflect eye dryness not observed in November 2010.  The photophobia may also constitute current disability.  The December 2010 examiner provided no medical opinions addressing any relationship between in-service surgery and current eye disabilities. 

The Board finds that an additional eye examination is warranted to address adequately whether the Veteran has a post-surgical eye condition which is physically disabling, including whether her claimed dry eye syndrome is a disability which has resulted from her in-service surgery. 

Back Disability 

As explained in her October 2013 submission, the Veteran contends that her physically demanding work in service as a Jump Master involved packing parachutes for multiple hours per day, wearing a heavy pack, and performing other demanding duties, all of which aggravated her scoliosis.  Whether a superimposing back disability, in addition to her scoliosis, resulted from physically demanding duties in service has not been adequately addressed.  Although a VA examination was conducted in December 2010, this question was not answered, necessitating remand for an additional examination.  

Additionally, at the December 2010 examination the Veteran reported significant increased impairment during flare-ups which occurred every two to three weeks, but a flare-up was not exhibited at the examination.  To the extent feasible, the new VA examination should be conducted during an interval of flare-up.  Regardless of whether an examination may be conducted during flare-up, an opinion is required addressing whether a superimposing back disability developed during service or is causally related to service.  

HSV or HSV II 

The Veteran contends that she should be service connected for abnormal Pap test in service or otherwise for HSV II (herpes simplex virus II).  Service treatment records reflect a single abnormal Pap test, and not recurrence of an abnormal Pap test, but also appear to reflect medical conditions of HSV and HSV II.  It is unclear from the Board's review of the record whether HSV or HSV II was confirmed in service.  Post-service treatment records include prescribed acyclovir in November 2017 for cold sore.  

Upon a VA examination in December 2010 the Veteran was noted to have had an abnormal Pap test in 2003, but not since that time.  The examiner informed that he did not consider the abnormal Pap test without recurrence to be an active condition.  The VA examiner did not address whether the Veteran has HSV or HSV II related to service.  Hence, the examination did not adequately address the medical questions raised by the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Remand for an additional examination is warranted to address HSV and HSV II.  

Urinary Tract Infections / Proteinuria

The Veteran contends, in effect, that her multiple urinary tract infections in service developed into a chronic or recurrent condition of urinary tract infections.  

Upon VA general examination in December 2010 a service history was noted of intermittent findings of proteinuria and treatment for recurrent urinary tract infection.  The Veteran reported a current history of self-treating urinary tract infections with over-the-counter medication.  The examiner assessed that the Veteran's proteinuria had resolved, but failed to address whether a condition manifested by recurrent urinary tract infection had its onset in service or was causally related to service.  Hence, a new genitourinary examination should be conducted to address whether the Veteran has chronic or recurrent urinary tract infection related to service.   

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records dating since November 2017.  

2.  Schedule the Veteran for a VA eye examination addressing the nature of any current eye disability and any relationship to service, including in particular as related to the internal contact lens (ICL) surgery performed on each eye in August 2007.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  The examiner should clearly list all current disabilities of each eye found on examination or diagnosed from the record.  Following review of the claims file, the examiner should respond to the following:

Separately for each eye, is it at least as likely as not (50 percent probability or greater) that any disability of that eye diagnosed during the examination or during the course of the claim arose in service or is otherwise related to service, including related to the ICL surgery performed in service?  

The examiner should specifically address whether the Veteran has any dry eye syndrome or photosensitivity in each eye and any disease or disability resulting in those conditions, and whether this disease or disability arose in service or is otherwise related to service, including related to the ICL surgery performed in service.  

The examiner should provide a complete explanation for each opinion he or she provides.  If the examiner cannot provide the above opinions without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Schedule the Veteran for a VA spine examination addressing the nature of any current back disability and any relationship to service, including in particular as due to physically demanding work in service as reported by the Veteran in past submitted statements and statements to the examiner.  

To the extent feasible, the AOJ should coordinate with the Veteran to schedule the examination during an interval of flare-up or exacerbation of back symptoms.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  The examiner should clearly list all current disabilities of the back found on examination or diagnosed from the record.  Following review of the claims file, the examiner should respond to the following:

Does the Veteran have a chronic or ongoing back disability in addition to her scoliosis or exacerbating her scoliosis?  If so, is it at least as likely as not (50 percent or greater probability) that this disability developed in service or is otherwise causally related to service.  

The examiner should provide a complete explanation for each opinion he or she provides.  If the examiner cannot provide the above opinions without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  Schedule the Veteran for an appropriate VA examination to address any herpes simplex virus (HSV I or HSV II) and any chronic or recurrent urinary tract infection.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.  Following review of the claims file, the examiner should respond to the following:

a.  Does the Veteran have HSV I or HSV II?  

b.  If either of these is present, then do her service treatment and examination records establish the presence of HSV I or HSV II in service?  If the service records do not establish this, then do the service treatment and examination records rule out the presence of HSV I or HSV II in service?  

If service treatment and examination records neither establish nor rule out the presence of HSV I or HSV II in service, then based on risk factors presented including based on the Veteran's statements, is it at least as likely as not (50 percent or greater probability) that current HSV I or HSV II was present in service?  The examiner should provide a complete explanation for each opinion he or she provides. 

c.  Does the Veteran have chronic or recurrent urinary tract infection as an ongoing disability, as opposed to isolated and unrelated urinary tract infections?  If chronic or recurrent urinary tract infection is present, then is it at least as likely as not (50 percent or greater probability) that it began in service or is otherwise causally related to service.  

If the examiner cannot provide the above opinions without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




